 1
                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10   WYLMINA HETTINGA,              ) Case No. CV 20-0430-PA (JPR)
11                   Plaintiff,
                                    )
                                    )
12              v.
                                    )
                                    )          J U D G M E N T
13   EDDIE GARCIA et al.,
                                    )
                                    )
14                   Defendants.
                                    )
                                    )
15                                  )

16
17       IT IS HEREBY ADJUDGED that Plaintiff’s claims against

18 Theresa Loumena are dismissed with prejudice and that Plaintiff’s
19 remaining claims against the remaining defendants are dismissed
20 without prejudice.
21
     DATED: February 5, 2020
22                                       Y ANDERSON
                                     PERCY ANDE
                                              ERSON
                                     UNITED STATES
                                            STATE
                                                T S DISTRICT JUDGE
23
24
25
26
27
28
